Citation Nr: 0815195	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  05-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, 
secondary to a service-connected right nephrectomy (kidney 
removal) for treatment of kidney cancer.

2.  Entitlement to an initial disability rating in excess of 
30 percent for the post-operative residuals of kidney cancer 
and a nephrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active duty for training from September 1982 
to March 1983.  He had active service from September 2002 to 
July 2003; he apparently remained in reserve component 
service between his active duty for training and his active 
duty.  Some records, including the veteran's October 2005 VA 
examination, indicate that the veteran was still in the 
National Guard as recently as October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an initial July 2004 rating decision 
of the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  That decision granted an initial 100 
percent rating for kidney cancer and the post-operative 
residuals of a nephrectomy, effective August 26, 2003, with 
an initial staged rating reduction to 30 percent, effective 
June 1, 2004.  

The veteran was scheduled for a hearing before the Board at 
the RO in Nashville, Tennessee in July 2006, but failed to 
appear.  The veteran did not submit a motion for a new 
hearing to the RO, or request that the hearing be 
rescheduled.  His request for a Board hearing is considered 
withdrawn.  

The issue of entitlement to secondary service connection for 
depression is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence shows that the veteran's service-connected right 
nephrectomy for treatment of kidney cancer is not manifested 
by albuminuria, there is no edema, there is no decreased 
kidney function, and diastolic pressure is not in excess of 
120. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for service-connected right nephrectomy for treatment of 
kidney cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.115, Diagnostic Code 
7500 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The veteran's current claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed on 
the veteran's increased rating claim without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained National Guard service records and VA 
medical records for this veteran.  The appellant was afforded 
a number of VA medical examinations, most recently in June 
2006.  Significantly, the appellant indicated in February 
2006 that he had no additional evidence to submit, and the 
record does not indicate the existence of any additional 
evidence that would be necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Initial Rating Claim

In a July 2004 rating decision, the veteran was granted 
service connection for a right nephrectomy as treatment for 
kidney cancer.  The RO assigned a total schedular rating of 
100 percent for 1 year for kidney cancer and nephrectomy, 
followed by an initial 30 percent evaluation beginning June 
1, 2004.  The veteran contends that a higher initial 
disability rating is warranted due to his constant pain and 
increased frequency of urination.  




A.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decision maker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7500, removal of one kidney warrants a 
minimum disability evaluation of 30 percent, and an 
evaluation in excess of 30 percent is based on renal 
dysfunction if there is nephritis, infection, or pathology of 
the remaining kidney.  38 C.F.R. § 4.115, Diagnostic Code 
7500 (2007).  Renal function is evaluated as follows:

Albumin and casts with history of acute nephritis; or, 
hypertension  
non-compensable under Diagnostic Code 7101; noncompensable (0 
percent) rating. 

Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension is at least 10 percent disabling under 
Diagnostic Code 7101; 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension is at least 40 percent 
disabling under Diagnostic Code 7101; 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg percent; 
or, creatinine 4 to 8mg percent; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion; 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular; 100 percent rating.  

38 C.F.R. § 4.115a. 


B.  Facts and Analysis

As noted above, the veteran's service-connected right 
nephrectomy was initially evaluated as 100 percent disabling 
from August 2003 through June 2004, and as 30 percent 
disabling from June 1, 2004.  An initial evaluation in excess 
of 30 percent from June 1, 2004 is at issue.  

In July 2004, the veteran received a VA genitourinary 
examination.  The examiner noted that the veteran did not 
have renal colic, bladder stones, or nephritis.  The examiner 
also noted a well-healed incision site.  The veteran reported 
that he did not have any additional episodes of hematuria.  
The veteran did note an increase in urinary frequency with 
some hesitancy, along with pain in his abdomen upon increased 
standing, sitting or heavy lifting.  The examiner concluded, 
however, that these problems were probably not related to the 
veteran's right nephrectomy.  

In January 2005, the veteran sought VA treatment for 
occasional pain on his right side around the nephrectomy 
incision.  The examiner noted that the veteran denied 
hematuria and the veteran was voiding well.  The examiner 
then informed the veteran that he would have no limitations 
on what activities he could undertake 14 months after the 
surgery.  In particular, the veteran was advised that no 
limitation on his activity was required except to avoid 
injury to the remaining kidney.  

The veteran was again examined in an October 2005 
genitourinary examination.  The examiner noted a well-healed 
scar with no tenderness in the right flank area, and no pedal 
edema.  The veteran's liver, spleen, pancreas, gallbladder, 
adrenal glands, prostate, bladder and left kidney were all 
found to be normal.  It was also noted that the veteran had 
no urinary difficulty, impotence or incontinence.  The 
veteran also had no history of urinary tract infections and 
did not have nephritis.  
Finally, laboratory testing of the veteran's blood, plasma 
and urine in October 2005 revealed that the veteran's left 
kidney was functioning normally.  Tests of the urine were 
negative for protein, sugar, blood and ketones.  Tests of the 
blood and plasma indicated that all examination results fell 
within normal functioning ranges, including creatinine and 
glucose.  

Likewise, during VA medical treatment in June 2006, the 
veteran's kidney removal scar was described as "well-
healed" and there was no voiding dysfunction or hematuria 
found, and there was no mention of nephritis.  The veteran 
did describe some discomfort in his right lower quadrant, but 
the examiner determined this pain was musculoskeletal in 
nature.  

The veteran is currently rated as 30 percent disabled for his 
right nephrectomy, and contends that he is entitled to a 
higher rating.  For a higher rating to be granted for removal 
of one kidney, there must be evidence of renal dysfunction.  
Renal dysfunction exists when there is nephritis, infection, 
or pathology of the remaining kidney.  38 C.F.R. § 4.115, 
Diagnostic Code 7500 (2007).  A review of all of the evidence 
of record indicates that the veteran has never suffered from 
nephritis or infection as a result of his right nephrectomy.  
The record further reflects that the veteran is screened 
every 6 months for pathology of the remaining kidney, and no 
abnormality has been found.

However, even if the Board were to find renal dysfunction 
(which it does not), the next disability rating available 
after a rating of 30 percent is a rating of 60 percent for 
renal dysfunction.  This requires constant albuminuria with 
some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  The October 2005 VA examination demonstrates that 
the veteran's urine was negative for protein (no albuminuria) 
and he had no edema.  The veteran's blood pressure was 
120/70, so there is no indication of hypertension.  The left 
kidney was functioning normally, according to October 2005 
blood and urine tests.  Therefore, none of the criteria for a 
disability rating in excess of 30 percent have been met.

As a final note, the Board has considered the issues raised 
by the Court in Fenderson v. West, 2 Vet App 119 (1999), 
whether increased staged ratings should be assigned.  As 
discussed in detail above, we conclude that the service-
connected right nephrectomy for treatment of kidney cancer 
has not, at any time since June 1, 2004, met any applicable 
criteria for an initial rating in excess of 30 percent.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to a 
disability rating in excess of 30 percent for service-
connected right nephrectomy for treatment of kidney cancer.  
The claim must be denied.


ORDER

An initial, staged disability rating in excess of 30 percent 
for service-connected right nephrectomy for treatment of 
kidney cancer, following the reduction from the automatic 
initial 100 percent rating for kidney cancer, is denied.  




REMAND

The veteran contends that he is entitled to service 
connection for depression, secondary to his service-
connected kidney removal.  However, in the veteran's most 
recent mental health examination from October 2005, the 
examiner did not provide a definitive diagnosis, saying that 
the veteran was not able to supply enough information for 
the examiner to make a determination as to etiology.  

Service connection may be granted for a disability that is 
shown to be proximately due to or the direct result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Since the examiner declined to provide an opinion as to 
whether the veteran's depression is proximately due to or 
the result of the veteran's kidney cancer, the Board is 
unable to make an informed decision as to whether service 
connection may be granted.  Therefore, a remand to a 
psychologist to provide a definitive diagnosis is necessary 
before appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of clarifying the veteran's diagnosis(es) 
of any current psychological disorders.  
The case file must be made available for 
review in connection with the 
examination.  The psychiatrist should 
answer the following questions:

(a) Does the veteran currently have any 
psychological disorders, including 
depression?

(b) If the answer to (a) is yes, please 
assign a diagnosis for each psychological 
disorder now present, and opine as to the 
etiology and date of onset of each 
disorder and describe its severity.  
Specifically, opine as to whether it is 
"at least as likely as not" that the 
disorder is related to the veteran's 
kidney cancer.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim for 
secondary service connection for 
depression.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  





 Department of Veterans Affairs


